DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Request for Continued Examination filed on 03/01/2021
Claims 1, 12 and 17 are independent
Claims 1, 12-13 and 17 have been amended
Claims 1-20 are pending

Response to Arguments
Applicant’s arguments and amendments, filed 03/01/2021 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Shintani et al. (U.S. Patent Publication Number 2007/0002157 A1).  Due to the variation in claim scope via amendments a new ground of rejection is proper.
In view of the above arguments, Examiner would like to maintain the rejections as detailed in the following action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-11, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eromaki (U.S. Patent Number 9,871,954 B2) in view of Shintani et al. (U.S. Patent Publication Number 2007/0002157 A1).

Regarding Claims 1 and 17, Eromaki discloses an electronic device (Fig 1A – foldable device 10), comprising: a first device housing (Fig 1A- first body section 11) and a second device housing (Fig 1A- second body section 12); a hinge (Fig 1A- hinge 141) coupling the first device housing to the second device housing (The foldable device 10 is configured to fold about the hinge 141), the first device housing pivotable about the hinge relative to the second device housing between a closed position and an axially displaced open position (Fig 1A and 1B show the electronic device in the open and close position; Also in Col 3, lines 8-25, Eromaki discloses the two modes, the first mode is the closed state and the second mode is the open state); 
(In Fig 1A and in Col 2, lines 45-50, Eromaki discloses that the section 11, 12 may each comprise various parts of the device such as displays, keyboards and others;  Fig 3A- display section 32 and 31) and 
an imager (Fig 1A – first camera element 110 having an image sensor 11; Fig 3A – imaging unit 310), each coupled to one of the first device housing or the second device housing (Fig 1A and 3A discloses this feature), the display and the imager exposed when the first device housing and the second device housing are in the closed position (Fig 3B shows the closed position and in this position the imaging unit 310 is exposed; in Col 6, line 55-60, Eromaki further discloses that in some embodiments the surface 33 may comprise at least one additional display or additional camera); and 
one or more processors operable with the imager and the display (In Col 3, lines 25-30, Eromaki discloses that the device 10, 20 comprises a position sensing element to detect the relative position of the first body section 11 and the second body section 12 and at least one processor and a memory), the one or more processors, in response to detecting an image capture operation using the imager occurring after detecting the first device housing pivoting relative to the second device housing from the closed position to the axially displaced open position, (In the flow chart of Fig 5 and in Col 7, lines 55-67, Eromaki further discloses that in the first mode (closed state), image capture operation is performed and may be prompted by a command from an image capture control unit or from the software).
Eromaki discloses image capturing when the device is in a “closed” and “opened” state but fails to clearly disclose identifying, using the imager, whether at to a subject of the image capture operation 
Instead, in a similar endeavor Shintani clearly discloses identifying, using the imager (Fig 2 – face recognition capture mode), whether at least one human face is within a field of view of the imager (Flow chart of Fig 6 and in ¶0067 - ¶0071 Shintani teaches the use of the face recognition capture mode and the different submodes associated with this operation) and temporarily displaying image capture operation assistance content on the display to a subject of the image capture operation  (In the flow chart of Fig 7, and in Fig 11-16 and ¶0072; and in display position correction, Shintani teaches the image capture by displaying guided assistance when the capture mode is “self” or normal or when the display screen is facing the subject.).
Eromaki and Shintani are combinable because both are about electronic device with a camera and hinged display.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable guidance functionality when a human face is detected as taught by Shintani in the imaging device disclosed by Eromaki. 
The suggestion/motivation for doing so would have been to capture an image that is of superior quality.
Eromaki and Shintani to obtain the invention as specified in claims 1 and 17.

Regarding Claims 2, 16 and 18, Eromaki in view of Shintani discloses the image capture operation comprising capturing an image with the imager, the image capture operation assistance content comprising the image (Shintani:  Flow chart of Fig 7).

Regarding Claim 9 and 19, Eromaki in view of Shintani discloses further comprising at least one other display coupled to one of or more the first device housing or the second device housing, the at least one other display concealed when the first device housing and the second device housing are in the closed position (Eromaki: in Fig 3A and 3B Eromaki discloses that the phase 33 could be display unit in which case the device would have three display units, and in the closed state two of the displays would be concealed), the image capture operation comprising receiving a user command for the imager to capture an image, the one or more processors displaying the image on the at least one other display (Eromaki: In the flow chart of Fig 5 and in Col 7, lines 55-67, Eromaki further discloses that in the first mode (closed state), image capture operation is performed and may be prompted by a command from an image capture control unit or from the software).

Regarding Claim 10, Eromaki in view of Shintani discloses the one or more processors temporarily displaying the image capture operation assistance content on (Eromaki: discloses the open and closed state; Fig 4 and in Col 7, lines 5-20).

Regarding Claim 11, Eromaki in view of Shintani discloses further comprising at least one other display coupled to one of or more the first device housing or the second device housing, the at least one other display concealed when the first device housing and the second device housing are in the closed position (Eromaki: in Fig 3A and 3B Eromaki discloses that the phase 33 could be display unit in which case the device would have three display units, and in the closed state two of the displays would be concealed), the one or more processors prompting, on the at least one other display, for a user selection of the image capture assistance content from a plurality of image capture assistance content options (Eromaki: In the flow chart of Fig 5 and in Col 7, lines 55-67, Eromaki further discloses that in the first mode (closed state), image capture operation is performed and may be prompted by a command from an image capture control unit or from the software).

Claims 3-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eromaki (U.S. Patent Number 9,871,954 B2) in view of Shintani et al. (U.S. Patent Publication Number 2007/0002157 A1) as applied to Claim 1 above and further in view of Chan et al. (U.S. 2017/0374280 A1).

Regarding Claim 3 and 13, Eromaki in view of Shintani fails to clearly disclose the image capture operation comprising actuation of the imager, the image capture assistance content comprising one or more of an attention-calling image or an attention-calling animation.
Instead, in a similar endeavor Chan clearly discloses the image capture operation comprising actuation of the imager, the image capture assistance content comprising one or more of an attention-calling image or an attention-calling animation (In Fig 2 – step 210, Chen teaches about providing feedback instruction to the user; Examiner would like to point out that Chan teaches the amended claim 13 since “attention-calling” essentially means “to catch the attention of subjects within a field of view of the imager…”).
Eromaki, Shintani and Chan are combinable because both are about imaging devices for capturing images.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow operation when a face is detected as taught by Shintani and to provide feedback to the user as taught by Chan in the imaging device disclosed by Eromaki. 
The suggestion/motivation for doing so would have been to all the user to use the device when a face is detected and allow users to take better pictures
Therefore, it would have been obvious to combine Eromaki, Shintani and Chan to obtain the invention as specified in claims 3 and 13.

Regarding Claim 4 and 14, Eromaki in view of Shintani and discloses the image capture operation comprising actuation of the imager, the image capture assistance content comprising one or more of a smile-requesting image or a smile-requesting animation (Chen: Chen teaches this in ¶0042 where he teaches that the image capture device can display a hologram image of the user to refer to and make appropriate adjustments).

Regarding Claim 5, Eromaki in view of Shintani and Chan discloses the image capture operation comprising actuation of the imager, the image capture assistance content comprising one or more of a pose-instructing image or a pose-instructing animation (Chan: Chan teaches this in ¶0042 where he teaches that the image capture device provides feedback instructions so that an adjustment can be made in order to improve the image capture.  Feedback instruction can be displaying directional arrows, providing auditory instructions or other instructions).

Regarding Claim 6, Eromaki in view of Shintani and Chan discloses the image capture operation comprising actuation of the imager, the image capture assistance content comprising one or more of a direction- redirecting image or a direction-redirecting animation (Chan: Chan teaches this in ¶0042 where he teaches that the image capture device provides feedback instructions so that an adjustment can be made in order to improve the image capture.  Feedback instruction can be displaying directional arrows, providing auditory instructions or other instructions).

Regarding Claim 12, this claim has limitations parallel to Claims 1 and 3.  Claims 12 is rejected on the same grounds as Claim 1 and 3.

Claims 7-8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eromaki (U.S. Patent Number 9,871,954 B2) in view of Shintani et al. (U.S. Patent Publication Number 2007/0002157 A1) as applied to Claims 1 and 17 above and further in view of Fujiyama (U.S. 2009/0303352 A1).

Regarding Claims 7, 15 and 20, Eromaki in view of Shintani discloses the image capture operation comprising receiving a user command for the imager to capture an image (Eromaki: In the flow chart of Fig 5 and in Col 7, lines 55-67, Eromaki further discloses that in the first mode (closed state), image capture operation is performed and may be prompted by a command from an image capture control unit or from the software). 
However, Eromaki in view of Shintani fails to clearly disclose further comprising a timer operable with the one or more processors, the one or more processors initiating the timer upon receiving the user command, the image capture assistance content comprising a numeric countdown animation.
Instead, in a similar endeavor Fujinawa clearly discloses further comprising a timer operable with the one or more processors (Fig 4 – CPU 27 and Self timer of Fig 9), the one or more processors initiating the timer upon receiving the user command, the  (In Fig 9-10 and in ¶0052 Fujinawa teaches the use of self-timer countdown display which can be viewed from the photographic subject side of the screen 15a turned towards the subject).
Eromaki, Shintani and Fujinawa are combinable because both are about imaging devices for capturing images.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the device when a face is detected as taught by Shintani and to provide feedback to the timer countdown as taught by Fujinawa in the imaging device disclosed by Eromaki. 
The suggestion/motivation for doing so would have been to allow operation of the device when a face is detected and allow users to be aware of the countdown time while taking a picture.
Therefore, it would have been obvious to combine Eromaki, Shintani and Fujinawa to obtain the invention as specified in claims 7, 15 and 20.

Regarding Claim 8, Eromaki in view of Shintani and Fujinawa discloses the numeric countdown animation reaching zero at expiration of the timer, and the one or more processors causing the imager to capture the image when the timer expires (Fujinawa: In ¶0052 Fujinawa teaches that the photograph is taken at “0” of the countdown.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PADMA HALIYUR/Primary Examiner, Art Unit 2698